Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment file on 02/08/2021. The claims 1, 4 and 6-10 have been amended. New claims 14-23 are added. Claims 2-3, 5 and 11-13 are cancelled. The amendment has been entered. Claims 1, 4, 6-10 and 14-23 are pending in the application. 

Response to Arguments
	Applicant argues on page 9-10 Remarks filed on 02/08/2021 that even if claim 1 recites features that can be practically performed in the human mind, which the Applicant does not concede, claim 1 integrates these features into a practical application. Applicant further argues that a finite element model is a computer construct that cannot be generated in the human mind. In the statement of the rejection, the Examiner asserts that this feature amounts to "insignificant extra-solution activity" and that "the claim recites only the idea of a solution or outcome" and "fails to recite details of how a solution to a problem is accomplished." Office Action, pgs. 4-5. However, as recited in the preamble of claim 1, the objective of the claim is to create "a customized response finite element model for a crash test dummy." Claim 1 sets forth a specific combination of steps that uses regression equations to determine optimal values for selected finite element factors and generates a customized finite element model based 
Examiner respectfully disagreed with applicant’s arguments because of the following reasons. First, the claim recite a step of generating the FE model based on the results (i.e. optimized factors) without specific detail. The generating step is recited at a high level of generality (i.e. simply apply the optimized result into a model). Therefore, examiner consider the generating FE model step as insignificant extra-solution activity (i.e. insignificant application). 
Furthermore, see Non-Final mailed 10/08/2020 page 4-5, examiner explained the recitation of “generating a customized response finite element model for the crash test dummy using the determined optimized value of each of the finite element factors” amounts to mere instructions to apply an exception in accordance with MPEP 2106.05(f) (1) and (3). 
Moreover, examiner considers the amendment as mathematic concept (i.e. “retrieving a regression equation for … defines the injury output parameter as a function of the finite element factors at a certification level”) and generic computer component (i.e. “processor”). See detail 101 rejection below. The amendment does not overcome the 101 rejection.
	Applicant argues on page 10 Remarks filed on 02/08/2021 that Claim 1 also integrates the claimed features into a practical application because it "improves another 
	Examiner respectfully disagreed with applicant’s argument because none of these features (e.g. hardware behavior, FEM enables users to adjust parameters based on their hardware dummy so as to quantify its characteristics from the certification level to their sled or vehicle environment or quantify or predict the dummy's response at the sled or vehicle level) are recited in the claims. The claim do not recite any specific 
	In summary, applicant’s arguments are not persuasive and 101 rejection is maintained.
Applicant’s arguments and amendment, see page 10-11 Remarks, filed 02/08/2021, with respect to the rejection(s) of claim(s) 1-4 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the 102 rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 103 rejection is made in view of Cooper et al (US2011/0144955A1) and Pang (US9043187B2).
Applicant’s arguments and amendment, see page 11-12 Remarks, filed 02/08/2021, with respect to the rejection(s) of claim(s) 5-10 under 35 U.S.C. 103 have been fully considered and are not persuasive. Therefore, the 103 rejection is maintained.

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6-10 and 14-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 

As to claim 1,
Step 1: Claim 1 is directed to a method.  Therefore, the claim is eligible under Step 1 for being directed to a process.

Step 2A Prong One
Claim 1 recites 
“selecting, by at least one processor, a plurality of finite element factors associated with a crash test dummy; (mental process)
selecting, by the at least one processor, a plurality of injury output parameters associated with the crash test dummy; (mental process)
retrieving, by the at least one processor, a regression equation for each of the injury output parameters that defines the injury output parameter as a function of the finite element factors at a certification level; (mathematic concept and collect data)
, by the at least one processor, a certification test value associated with each injury output parameter generated by the crash test dummy during certification testing; (mental process)
determining, by the at least one processor, an optimized factor value for each of the finite element factors that minimize a difference between injury output parameter values generated by the regression equations and the certification test values (mathematic concept)
and generating, by the at least one processor, a customized response finite element model for the crash test dummy using the determined optimized value of each of the finite element factors. (insignificant extra-solution activity and/or mere instructions to apply an exception)”
The claimed concept is a method of evaluating a FEM crash test dummy using test measurement based on mathematic relationship directed to “Mental Process” and/or “Mathematical Concepts” grouping. Under broadest reasonable interpretation, the claim covers performance of the limitation in the human mind or using pen and paper but for the recitation of generic computer components. 
That is, other than reciting “processor”, nothing in the claim precludes the steps of the process (executing on the computer comprise processor coupled with memory) from practically being performed in the human mind.
Step 2A Prong Two
Claim 1 recites “generating, by the at least one processor, a customized response finite element model for the crash test dummy using the determined optimized value of each of the finite element factors.”
, by the at least one processor, a customized response finite element model for the crash test dummy using the determined optimized value of each of the finite element factors” amounts to mere instructions to apply an exception in accordance with MPEP 2106.05(f) (1) and (3). For example, the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(d).
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis applies here in 2B. That is, simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
There is no additional elements that are significantly more than the abstract idea.  The elements “computer” are mere generic computer components and do not take the claim out of the mental process grouping. See applicant’s specification [0047] Fig. 1 for generic computer description.  

Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 4. A computer-implemented method as set forth in claim 1, wherein the plurality of finite element factors correspond to physical attributes associated with the crash test dummy. (mental process)

Claim 6. A method as set forth in claim 1, further comprising the step determining the optimized factor value for each finite element factor that minimizes the sum of squared errors between the injury output parameter values generated by the regression equations and; the certification test values. (mathematic concept)

Claim 7. A method as set forth in claim 1, further comprising the steps of: identifying a range of values for each of the finite element factors, including a minimum factor value and a maximum factor value; and determining the optimized factor value for each of the finite element factors based on the range of values identified for the finite element factor.  (mental process and mathematic concept)


receiving a request to generate the customized response finite element model for the crash test dummy from a user computing device; (collect data)
accessing an element data file stored in a database and reading the plurality of finite element factors associated with the crash test dummy from the element data file; (collect data)
accessing a performance parameter data file stored in the database and reading the plurality of injury output parameters associated with the crash test dummy and the regression equation associated with each of the injury output parameters from the performance parameter data file; (collect data and mathematic concept)
generating and displaying a finite element factor optimization screen including each injury output parameter, each finite element factor, and a distinct user-input area for each injury output parameter; (insignificant extra-activity solution and collect data)
receiving, as the certification test value associated with each injury output parameter, a user-defined certification test value for injury output parameters via the user-input area displayed on the finite element factor optimization screen for the injury output parameter; (collect data)
and determining the optimized factor value for each of the finite element factors that minimizes the sum of squared errors between the injury output parameter values generated by the regression equations and the user-defined certification test values.  (mathematic concept)



Claim 15. (New) A method as set forth in claim 1, further comprising: 
receiving a first user request to generate a customized response finite element model corresponding to upper extremes of certification corridors for the crash test dummy; (collect data)
responsive to receiving the first user request, retrieving from a database first predefined finite element factor values corresponding to the upper extremes of the certification corridors for the crash test dummy and generating the customized response finite element model corresponding to the upper extremes of the certification corridors for the crash test dummy based on the first predefined finite element factor values; (collect data)
receiving a second user request to generate a customized response finite element model corresponding to lower extremes of the certification corridors for the crash test dummy; (collect data)
and responsive to receiving the second user request, retrieving from the database second predefined finite element factor values corresponding to the lower extremes of the certification corridors for the crash test dummy and generating the customized response finite element model corresponding to the lower extremes of the certification corridors for the crash test dummy based on the second predefined finite element factor values.  (collect data)



Same conclusion for independent claims 9 and 10 and their independent claims. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”.
Thus, claims 1, 4, 6-10 and 14-23 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 4, 6-10 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al (US2011/0144955A1), hereinafter Cooper, in view of Pang (US9043187B2).

Claim 1. (Currently Amended) A method of creating a customized response finite element model for a crash test dummy, said method comprising the steps of: 
Cooper discloses selecting, by at least one processor, a plurality of finite element factors associated with a crash test dummy; 
Cooper: [0071] “At process block 18, the variables are inserted into a finite element (FE) model dummy and tested.” [correspond to selecting the plurality of finite element factors associated with the crash test dummy]
[0040] “The first component includes a database of dummy models and test set-ups.” [correspond to a computer system comprise processor coupled with memory that store database]
Cooper discloses selecting, by at least one processor, a plurality of injury output performance parameter associated with the crash test dummy; 
Cooper: [0041] “The second component includes a software package that can read in dummy certification test results and component test results. [correspond to select a plurality of injury output performance parameter associated with the crash test dummy] This test data can be used to modify the material properties of the elements or bars of the finite element model.”
[0060] “A series of dummy results from a range of vehicle crash tests are selected and it is assumed that the injury response is created with a dummy calibration set in the 
Cooper discloses retrieving, by the at least one processor, regression equations for the injury output parameters that defines the injury output parameter as a function of the finite element factors at a certification level; 
Cooper: [0080] “As described above, a FEA model 66 of the first Hybrid III dummy 64 is produced. This FEA model 66 is incorporated into the FEA crash model 70. A series of crash tests 82 are conducted using the first Hybrid III dummy. The results of the tests are used to formulate, tune, and adjust the variables of the crash model to formulate a functional computer model of the vehicle 84. [correspond to retrieving, by the at least one processor, regression equations for the injury output parameters] This computer model can then be used to adjust restraint system parameters such as inflation output, cushion size, and seat belt parameters. Once the restraint system design is finalized, the restraint system can be rechecked using a sled test 86.”
Cooper: [0082] “Thus, the present teachings provide for a test model that is calibrated for a specific individual anthropomorphic test dummy. The model is formed of finite elements. These elements typically have static material properties. [correspond to a plurality of FE factors] The model of the present teachings is able to change these properties as they are a function of time or environmental conditions. As the dummy 
Cooper: [0050-0051] “After the optimization process, a separate design of experiment (DOE) can be run using the optimized settings. The DOE analysis will investigate the sensitivity of a given setting on the related results. Once complete, the significance of a given dummy setting and test set-up setting will be known and is presented. The direct output from the analysis is a dummy model having a unique calibration and a list of dummy and test settings that achieved that calibration. The sensitivity of a given variable on a dummy response is also generated. [correspond to regression equations for the injury output parameters] Therefore the user will be able to quantify the greatest sources of variation (dummy or testing) and their effect in the location where the dummy was certified.”
Cooper discloses identifying, by the at least one processor, a certification test value associated with each injury output parameter generated by the crash test dummy during certification testing; 
Cooper: [0041] “The second component includes a software package that can read in dummy certification test results and component test results. [correspond to certification test value associated with each injury output parameter generated by the crash test 
[0070] “With initial reference to process block 10, the present teachings provide for identification of the source of and range of dummy variation through testing at process block 12 using instrumentation at process block 14, and dummy hardware at process block 16.” [correspond to identifying a certification test value associated with each injury output parameter generated by the crash test dummy during certification testing]
[0005] “An example of how dummy variability can affect a test result can be seen with respect to a head acceleration test. The head acceleration allowed in the head drop certification test for a Hybrid III head is 225 g to 275 g equivalent to 250 g +/-10%. Head injury for frontal dummies is measured in HIC (Head Injury Criteria) [correspond to  certification test value associated with each injury output parameter generated by the crash test dummy during certification testing] and is a calculation based on head acceleration. The HIC calculation would then have an allowable variation for a dummy head of +/-27%.”
Cooper discloses determining, by the at least one processor, an optimized factor value for each of the finite element factors that minimize a difference between injury output parameter values generated by the regression equations and the certification test values;
Cooper: [0046] “The software sets up the HEEDs optimization runs needed for a given dummy model or component model. The test results are read in from an external file by the user and are used to compare the validation of the dummy model and test set up. Dummy and test variables are optimized until simulation results match actual test  minimize a difference between injury output parameter values generated by the regression equations and the certification test values] For each individual and combined test load case (head drop, neck pendulum, chest deflection, etc . . . ) the optimization produces a set of dummy and test set-up settings that produce the best fit against the supplied test results. [correspond to determining an optimized factor value for each of the finite element factors]”
[0056-0057] “Once these variables are identified and prioritized, a repeat sequence of tests are completed using the dummy and test set-ups in a more controlled way to prove that the source of variation and its effect is correct. Ultimately, the tree will also identify the significance of a variation and the plan to physically quantify, remove, or reduce the variation. [correspond to minimize a difference between injury output parameter values generated by the regression equations and the certification test values]
Cooper discloses generating, by the at least one processor,  a customized response finite element model for the crash test dummy using the determined optimized value of each of the finite element factors.  
Cooper: [0071-0072] “At process block 18, the variables are inserted into a finite element (FE) model dummy and tested. The nominal setting finite element dummy model is created at process block 20. At process block 22, simulation results are optimized against test results using a genetic algorithm and design of experiment. [correspond to the determined optimized value of each of the finite element factors]  Component and calibration test results are read in at process block 24. Dummy and test variable settings are produced at process block 26. The settings are ultimately used at  which is used at process block 30 in more predictive crash simulations. However, prior to creating the finite element dummy model at block 28, the variation can be further reduced by proceeding with process blocks 32-38.”
Cooper does not appear to explicitly disclose a regression equation for each of the injury output parameters 
However, Pang discloses a regression equation for each of the injury output parameters that defines the injury output parameter as a function of the finite element factors on (Col 2 line53- col 3 line 1-65) “Referring to FIG. 1, the method starts in bubble 110 and advances to block 112. In block 112, the method inputs quasi-static compression test data for the material to be modeled such as rubber. For example, the method obtains test data from a quasi-static stress strain test curve (tension or compression) for the material as illustrated in FIG. 5. [correspond to a regression equation for each of the injury output parameters] The method then advances to block 114 and integrates a test curve for the material to obtain a work-strain curve W.sup.t. For example, the method obtains a work (per unit volume) curve by integrating a quasi-static stress strain test curve for the material as illustrated in FIG. 7. … The method advances to block 122 and calculates the Strain Work using Constitutive Equations of the material as follows: …”
(col 5 line 53-68) “Referring to FIG. 4, the method advances to block 162 and applies the material card to validate a finite element (FE) model for the material. For example, 
Cooper and Pang are analogous art because they are from the “same field of endeavor” crash test dummy FEM.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cooper and Pang before him or her, to modify the crash test dummy analysis of Cooper to include the optimization method of Pang because this combination reduce error and optimize the performance of the model.
The suggestion/motivation for doing so would have been Pang: (col 2 line 1-15) “Still another advantage of the present invention is that the method evaluates an objective function directly by putting in parameter values. A further advantage of the 
Therefore, it would have been obvious to combine Cooper and Pang to obtain the invention as specified in the instant claim(s).

Claim 4. A method as set forth in claim 1, Cooper discloses wherein the plurality of finite element factors correspond to physical attributes associated with the crash test dummy.  
Cooper: [0071] “At process block 18, the variables are inserted into a finite element (FE) model dummy and tested.”
[0040] “The first component includes a database of dummy models and test set-ups.”
[0008] “For a simulation model to account for sources of variation, it is important to identify the sources of variation and identify the sensitivity of the variation on the product performance. Sources of variation include the following: [correspond to physical attributes associated with the crash test] mass variation for a given component; inertia variation for a given component due to mass variation and center of gravity location; material property variation with time; material property variation from batch to batch due to ambient conditions, procedural variations, temporal variations, environmental variations, and operator changes; material dimensional variation with time; material performance variation due to Mullins effect on rubber and vinyl; final part dimensions 

Claim 6 and 18
Pang discloses determining the optimized factor value for each finite element factor that minimizes the sum of squared errors between the injury output parameter values generated by the regression equations and the certification test values
Pang: (col 4 line 10-21) “The method then advances to block 126 and calculates or minimizes the work error (E), which is an objective function, [correspond to determining the optimized factor value for each finite element factor] according to the following equation:

    PNG
    media_image1.png
    56
    392
    media_image1.png
    Greyscale
[correspond to minimizes the sum of squared errors between the injury output parameter values generated by the regression equations and the certification test values]

Certification test of Cooper is used in the analysis of Pang.
(col 5 line 23-67) “The method then advances to block 148 and evaluates the stress .sigma. which is obtained in block 146 against test stress. The method advances to block 150 and minimizes the sum of stress errors (objective equation) at the several characteristic points over the time range between the stress test curve and the Prony series equations and calculates the error (E) as follows: … The method then advances to diamond 164 and determines whether the finite element model is acceptable. If so, the method advances to block 166 and stops or ends. If the finite element model is not acceptable in diamond 164, the method advances to block 168 and adjusts the relative volume (J) range to make material soft or stiff. The method then advances to block 120 in FIG. 1 previously described. It should be appreciated that the method continues until the finite element model is acceptable in FIG. 4. It should be appreciated that, in the above example for the skin material, the finite element model is acceptable when the material produces the desired acceleration by having the appropriate softness or stiffness.”
Claim 7 and 19
Pang discloses identifying a range of values for each of the finite element factors, including a minimum factor value and a maximum factor value; and determining the optimized factor value for each of the finite element factors based on the range of values identified for the finite element factor.  


    PNG
    media_image1.png
    56
    392
    media_image1.png
    Greyscale
… The method advances to block 142 and makes the initial range for the variables G.sub.1, G.sub.2, . . . , G.sub.n, .beta..sub.1, .beta..sub.2, . . . , .beta..sub.n based on testing and engineering judgment. The method advances to block 144 and checks lower and upper bounds for the variables G.sub.1, G.sub.2, . . . , G.sub.n, .beta..sub.1, .beta..sub.2, . . . , .beta..sub.n against predetermined values. [correspond to identifying a range of values for each of the finite element factors, including a minimum factor value and a maximum factor value] …”
(col 5 line 1-67) “The method then advances to block 148 and evaluates the stress .sigma. which is obtained in block 146 against test stress. The method advances to block 150 and minimizes the sum of stress errors (objective equation) at the several characteristic points over the time range between the stress test curve and the Prony series equations and calculates the error (E) as follows: 

    PNG
    media_image2.png
    158
    515
    media_image2.png
    Greyscale
… The method then advances to diamond 164 and determines whether the finite element model is acceptable. If so, the method advances to block 166 and stops or ends. If the finite element model is not acceptable in diamond 164, the method advances to block 168 and adjusts the relative volume (J) range to make material soft or stiff. [correspond to determining the optimized factor 

    PNG
    media_image3.png
    662
    974
    media_image3.png
    Greyscale


Claim 8. (Currently Amended) A method as set forth in claim 1, further comprising the steps of:
Cooper discloses receiving a request to generate the customized response finite element model for the crash test dummy from a user computing device; 

[0071] “At process block 18, the variables are inserted into a finite element (FE) model dummy and tested. The nominal setting finite element dummy model is created at process block 20. [correspond to a request to generate the customized response finite element model for the crash test dummy] At process block 22, simulation results are optimized against test results using a genetic algorithm and design of experiment. Component and calibration test results are read in at process block 24.”
Cooper discloses accessing an element data file stored in a database and reading the plurality of finite element factors associated with the crash test dummy from the element data file;
Cooper: [0070] “With reference to FIG. 1, many features of the present teachings are set forth in the form of a chart. With initial reference to process block 10, the present teachings provide for identification of the source of and range of dummy variation through testing at process block 12 using instrumentation at process block 14, and dummy hardware at process block 16. [correspond to element data file stored in a database]
Cooper: [0071] “At process block 18, the variables are inserted into a finite element (FE) model dummy and tested.” [correspond to reading the plurality of finite element factors associated with the crash test dummy from the element data file]


Cooper discloses accessing a performance parameter data file stored in the database and reading the plurality of injury output parameters associated with the crash test dummy and the regression equation associated with each of the injury output parameters from the performance parameter data file;
Cooper: [0041] “The second component includes a software package that can read in dummy certification test results and component test results. [correspond to accessing a performance parameter data file stored in the database and reading the plurality of injury output parameters associated with the crash test dummy and the regression equation associated with each of the injury output parameters from the performance parameter data file] This test data can be used to modify the material properties of the elements or bars of the finite element model.”
Cooper: [0050-0051] “After the optimization process, a separate design of experiment (DOE) can be run using the optimized settings. The DOE analysis will investigate the sensitivity of a given setting on the related results. Once complete, the significance of a given dummy setting and test set-up setting will be known and is presented. The direct output from the analysis is a dummy model having a unique calibration and a list of dummy and test settings that achieved that calibration. The sensitivity of a given variable on a dummy response is also generated. [correspond to regression equation associated with the injury output parameters] Therefore the user will be able to quantify 
Cooper: [0080] “As described above, a FEA model 66 of the first Hybrid III dummy 64 is produced. This FEA model 66 is incorporated into the FEA crash model 70. A series of crash tests 82 are conducted using the first Hybrid III dummy. The results of the tests are used to formulate, tune, and adjust the variables of the crash model to formulate a functional computer model of the vehicle 84. [correspond to regression equation associated with the injury output parameters] This computer model can then be used to adjust restraint system parameters such as inflation output, cushion size, and seat belt parameters. Once the restraint system design is finalized, the restraint system can be rechecked using a sled test 86.”
Pang discloses generating and displaying a finite element factor optimization screen including each injury output parameter, each finite element factor, and a distinct user-input area for each injury output parameter; receiving, as the certification test value associated with each injury output parameter, a user-defined certification test value for injury output parameters via the user-input area displayed on the finite element factor optimization screen for the injury output parameter;
Pang: (col 2 line 41-51) “The method is to be carried out on a computer system that includes a computer having a memory, a processor, a display and user input mechanism, such as a mouse or keyboard (not shown). The method is implemented on the computer system in MATLAB, which is commercially available from MathWorks, coupled with other lower level languages.” [correspond to generating and displaying a 
See Fig. 3 and 7-10 for examples of displaying a finite element factor optimization screen including each injury output parameter, each finite element factor and a distinct user-input area for each injury output parameter.

    PNG
    media_image4.png
    617
    817
    media_image4.png
    Greyscale

Fig. 3 illustrate receiving, as the certification test value associated with each injury output parameter, a user-defined certification test value for injury output parameters via the user-input area displayed on the finite element factor optimization screen for the injury output parameter;
The certification test value associated with each injury output parameter from Cooper is used in combined with Pang.
 determining the optimized factor value for each of the finite element factors that minimizes the sum of squared errors between the injury output parameter values generated by the regression equations and the user-defined certification test values.  
Pang: (col 4 line 10-21) “The method then advances to block 126 and calculates or minimizes the work error (E), which is an objective function, [correspond to determining the optimized factor value for each finite element factor] according to the following equation:

    PNG
    media_image1.png
    56
    392
    media_image1.png
    Greyscale
[correspond to minimizes the sum of squared errors between the injury output parameter values generated by the regression equations and the user-defined certification test values]
WT correspond to “the certification test values” and W* correspond to “the injury output parameter values generated by the regression equations”. The certification test value is set by the system or user.
Certification test of Cooper is used in the analysis of Pang.
(col 5 line 23-67) “The method then advances to block 148 and evaluates the stress .sigma. which is obtained in block 146 against test stress. The method advances to block 150 and minimizes the sum of stress errors (objective equation) at the several characteristic points over the time range between the stress test curve and the Prony series equations and calculates the error (E) as follows: … The method then advances to diamond 164 and determines whether the finite element model is acceptable. If so, the method advances to block 166 and stops or ends. If the finite element model is not acceptable in diamond 164, the method advances to block 168 and adjusts the relative 

Regarding Claim 9, the same ground of rejection is made for claims 1 and 8 as discussed above for substantially similar rationale. 

Regarding Claim 10, the same ground of rejection is made for claims 1 and 8 as discussed above for substantially similar rationale.

Claim 14 and 21
Cooper discloses running a script that calibrates material cards for the customized finite element model based on the optimized finite element factor values.  
Cooper: [0073] “At process block 32, key variables influencing calibration results are identified. Simulation is used at process block 34 to identify acceptable variation. At process block 36, dummy hardware test capability instrumentation design is improved. Then at process block 38 variation is reduced to improved levels. Subsequently, process blocks 10-26 are repeated to arrive at an enhanced unique finite element dummy model at process block 28. [correspond to calibrates material cards for the customized finite element model based on the optimized finite element factor values]”


Claim 15 and 22 
Cooper discloses receiving a first user request to generate a customized response finite element model corresponding to upper extremes of certification corridors for the crash test dummy; 
Cooper: [0043] “The fourth component includes a pre and post graphics user interface (GUI) that reduces the user work to a minimum. [correspond to receiving 1st,2nd,3rd … request from a user computing device] The GUI reads in the test results, formats the optimization study, and runs the study in an automated format. Optimization results are displayed in a clear manner emphasizing clarity of the conclusions.”
[0071] “At process block 18, the variables are inserted into a finite element (FE) model dummy and tested. The nominal setting finite element dummy model is created at process block 20. [correspond to a request to generate a customized response finite element model corresponding to upper extremes of certification corridors for the crash  At process block 22, simulation results are optimized against test results using a genetic algorithm and design of experiment. Component and calibration test results are read in at process block 24.”
[0060] “A series of dummy results from a range of vehicle crash tests are selected and it is assumed that the injury response is created with a dummy calibration set in the middle of the response corridor. The dummy results and injury response for a dummy at the top and bottom end of the corridor are recomputed. [correspond to upper extremes of certification corridors for the crash test dummy] This produces a range of dummy injury response for a given calibration corridor. Using the calculated range in performance the importance of a given calibration corridor is identified and the effect of the allowed dummy variability is quantified.”
Cooper discloses responsive to receiving the first user request, retrieving from a database first predefined finite element factor values corresponding to the upper extremes of the certification corridors for the crash test dummy and generating the customized response finite element model corresponding to the upper extremes of the certification corridors for the crash test dummy based on the first predefined finite element factor values; 
Cooper: [0080] “As described above, a FEA model 66 of the first Hybrid III dummy 64 is produced. This FEA model 66 is incorporated into the FEA crash model 70. A series of crash tests 82 are conducted using the first Hybrid III dummy. The results of the tests are used to formulate, tune, and adjust the variables of the crash model to formulate a functional computer model of the vehicle 84. [correspond to retrieving from a database first predefined finite element factor values corresponding to the upper extremes of the certification corridors for the crash] This computer model can then be used to adjust 
Cooper: [0082] “Thus, the present teachings provide for a test model that is calibrated for a specific individual anthropomorphic test dummy. The model is formed of finite elements. These elements typically have static material properties. [correspond to a plurality of FE factors] The model of the present teachings is able to change these properties as they are a function of time or environmental conditions. As the dummy goes through regular testing required by the relevant governmental regulatory authorities, the model is also adjusted based on the test data. [correspond to first predefined finite element factor values corresponding to the upper extremes of the certification corridors for the crash test dummy] When a component of the dummy is replaced, such as a leg, the finite element model is modified accordingly and the time function is changed for the leg only. This provides an up to date finite element model that replicates the dynamic properties of the specific anthropomorphic dummy. [correspond to generating the customized response finite element model corresponding to the upper extremes of the certification corridors for the crash test dummy based on the first predefined finite element factor values]” 
Cooper discloses receiving a second user request to generate a customized response finite element model corresponding to lower extremes of the certification corridors for the crash test dummy; and 
Cooper: [0043] “The fourth component includes a pre and post graphics user interface (GUI) that reduces the user work to a minimum. [correspond to receiving 1st,2nd,3rd … request from a user computing device] The GUI reads in the test results, formats the 
[0071] “At process block 18, the variables are inserted into a finite element (FE) model dummy and tested. The nominal setting finite element dummy model is created at process block 20. [correspond to a request to generate a customized response finite element model corresponding to lower extremes of certification corridors for the crash test dummy] At process block 22, simulation results are optimized against test results using a genetic algorithm and design of experiment. Component and calibration test results are read in at process block 24.”
[0060] “A series of dummy results from a range of vehicle crash tests are selected and it is assumed that the injury response is created with a dummy calibration set in the middle of the response corridor. The dummy results and injury response for a dummy at the top and bottom end of the corridor are recomputed. [correspond to lower extremes of certification corridors for the crash test dummy] This produces a range of dummy injury response for a given calibration corridor. Using the calculated range in performance the importance of a given calibration corridor is identified and the effect of the allowed dummy variability is quantified.”
Cooper discloses responsive to receiving the second user request, retrieving from the database second predefined finite element factor values corresponding to the lower extremes of the certification corridors for the crash test dummy and generating the customized response finite element model corresponding to the lower extremes of the certification corridors for the crash test dummy based on the second predefined finite element factor values.  
 from a database second predefined finite element factor values corresponding to the lower extremes of the certification corridors for the crash] This computer model can then be used to adjust restraint system parameters such as inflation output, cushion size, and seat belt parameters. Once the restraint system design is finalized, the restraint system can be rechecked using a sled test 86.”
Cooper: [0082] “Thus, the present teachings provide for a test model that is calibrated for a specific individual anthropomorphic test dummy. The model is formed of finite elements. These elements typically have static material properties. [correspond to a plurality of FE factors] The model of the present teachings is able to change these properties as they are a function of time or environmental conditions. As the dummy goes through regular testing required by the relevant governmental regulatory authorities, the model is also adjusted based on the test data. [correspond to second predefined finite element factor values corresponding to the upper extremes of the certification corridors for the crash test dummy] When a component of the dummy is replaced, such as a leg, the finite element model is modified accordingly and the time function is changed for the leg only. This provides an up to date finite element model that replicates the dynamic properties of the specific anthropomorphic dummy. [correspond to generating the customized response finite element model corresponding 

Claim 16 and 23. 
Cooper discloses wherein the plurality of injury output parameters comprise seven injury output parameters, and the plurality of finite element factors comprise five finite element factors.  
Cooper: [0060] “A series of dummy results from a range of vehicle crash tests are selected and it is assumed that the injury response is created with a dummy calibration set in the middle of the response corridor. [correspond to the plurality of injury output parameters comprise seven injury output parameters] The dummy results and injury response for a dummy at the top and bottom end of the corridor are recomputed. This produces a range of dummy injury response for a given calibration corridor. Using the calculated range in performance the importance of a given calibration corridor is identified and the effect of the allowed dummy variability is quantified. … [0062] As set forth above, material properties, temperature, mass, and inertia variation can have a dominant effect on dummy performance. In the testing the initial positioning and impact energy variations can have a dominant effect on the dummy performance.”
[0070-0071]” With reference to FIG. 1, many features of the present teachings are set forth in the form of a chart. With initial reference to process block 10, the present teachings provide for identification of the source of and range of dummy variation through testing at process block 12 using instrumentation at process block 14, and dummy hardware at process block 16. At process block 18, the variables are inserted into a finite element (FE) model dummy and tested. [correspond to the plurality of finite  The nominal setting finite element dummy model is created at process block 20. At process block 22, simulation results are optimized against test results using a genetic algorithm and design of experiment. Component and calibration test results are read in at process block 24.” 
User or the system can configure the number of variables that are used in the simulation.

Claim 17. (New) A system as set forth in claim 9, Cooper discloses wherein the finite element factors correspond to physical attributes associated with the crash test dummy.  
Cooper: [0076-0077] “In the event the Hybrid III dummy gets damaged during testing, a replacement component is used to repair the damaged component. At this point, the FEA model for the specific Hybrid III dummy can be amended to include the new component associated material data as well as a component life counter. [correspond to the finite element factors correspond to physical attributes associated with the crash test dummy] These models can then be used in the FEA crash simulation model 60 to predicatively determine what results will occur using the second Hybrid III dummy. The model for the second Hybrid III dummy can also be incorporated into the FEA crash model.”

Claim 20. (New) A system as set forth in claim 9, wherein the one or more processors are further configured to: 
Pang discloses generate and display a finite element factor optimization screen including each injury output parameter, each finite element factor, and a distinct user-input area for each injury output parameter; receive, as the certification test value associated with each injury output parameter, a user- defined certification test value for the injury output parameter via the user-input area displayed on the finite element factor optimization screen for the injury output parameter; 
Pang: (col 2 line 41-51) “The method is to be carried out on a computer system that includes a computer having a memory, a processor, a display and user input mechanism, such as a mouse or keyboard (not shown). The method is implemented on the computer system in MATLAB, which is commercially available from MathWorks, coupled with other lower level languages.” [correspond to generating and displaying a finite element factor optimization screen including each injury output parameter, each finite element factor]
See Fig. 3 and 7-10 for examples of displaying a finite element factor optimization screen including each injury output parameter, each finite element factor and a distinct user-input area for each injury output parameter.

    PNG
    media_image4.png
    617
    817
    media_image4.png
    Greyscale

Fig. 3 illustrate receiving, as the certification test value associated with each injury output parameter, a user-defined certification test value for injury output parameters via the user-input area displayed on the finite element factor optimization screen for the injury output parameter;
The certification test value associated with each injury output parameter from Cooper is used in combined with Pang.
Pang discloses determine the optimized factor value for each of the finite element factors that minimize the sum of squared errors between the injury output parameter values generated by the injury output parameter equations and the user-defined certification test values.  
Pang: (col 4 line 10-21) “The method then advances to block 126 and calculates or minimizes the work error (E), which is an objective function, [correspond to determining 

    PNG
    media_image1.png
    56
    392
    media_image1.png
    Greyscale
[correspond to minimizes the sum of squared errors between the injury output parameter values generated by the regression equations and the user-defined certification test values]
WT correspond to “the certification test values” and W* correspond to “the injury output parameter values generated by the regression equations”. The certification test value is set by the system or user.
Certification test of Cooper is used in the analysis of Pang.
(col 5 line 23-67) “The method then advances to block 148 and evaluates the stress .sigma. which is obtained in block 146 against test stress. The method advances to block 150 and minimizes the sum of stress errors (objective equation) at the several characteristic points over the time range between the stress test curve and the Prony series equations and calculates the error (E) as follows: … The method then advances to diamond 164 and determines whether the finite element model is acceptable. If so, the method advances to block 166 and stops or ends. If the finite element model is not acceptable in diamond 164, the method advances to block 168 and adjusts the relative volume (J) range to make material soft or stiff. The method then advances to block 120 in FIG. 1 previously described. It should be appreciated that the method continues until the finite element model is acceptable in FIG. 4. It should be appreciated that, in the above example for the skin material, the finite element model is acceptable when the material produces the desired acceleration by having the appropriate softness or stiffness.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUEN-MEEI GAN/Examiner, Art Unit 2129